Title: [Diary entry: 30 January 1788]
From: Washington, George
To: 

Wednesday 30th. Thermometer at 30 in the Morning—32 at Noon and 30 at Night. The wind having got to No. Wt. in the Night it froze hard again. It continued at this point all day and was very raw and cold, with great appearances often of Snow till towards evening when it became clear. Rid into the Neck—To Majr. Washingtons Plantation—to Muddy hole and the Carpenters. The fence between the Majr. and me was nearly compleated to the River above the Fish House at Johnsons. Hands at all the places at Wk. as usual.